DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-22 are presented for examination.
Claims 1-11 have been preliminarily cancelled.
Claims 12-22 are newly added claims.
Claims 12-22 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claim 12-22 recites the limitations “…the vehicle…the automobile vehicle…”, causing indefiniteness, vagueness, and lack of antecedent basis issues for the Examiner is not able to determine if the said terms are identical or two different entities. Appropriate correction is required. Further, the following issues are required to be appropriately corrected. 
         12. A securing system for securing the parking of an automobile vehicle parked on a parking area, said vehicle extending along an axis, the vehicle including at least one axle ensuring the steering of the automobile vehicle, the wheels equipping said axle being designated as “steering wheels”, and at least one actuator configured to modify the orientation of the steering wheels without the action of the driver, the “securing” system including a control unit, at least one sensor for detecting a parked state of the automobile vehicle, at least one sensor for detecting the slope of the parking area, at least one sensor for determining the orientation of the steering wheels with respect to the axis of the vehicle, at least one sensor for determining the configuration of elements constituting the parking area, at least one sorting device for excluding elements not capable of forming a safe obstacle for the vehicle and at least one device for selecting from said remaining elements, at least one element capable of forming a safe obstacle for the vehicle, the control unit including at least one sensor for determining an orientation of the steering wheels to reduce the required braking level and/or placing the vehicle in a decreased danger configuration in case of an unwanted movement of the vehicle, and to sending an instruction to the means for modifying the orientation of the steering wheels without the action of the driver, to orient the steering wheels according to the orientation determined by the control unit, wherein the control unit is configured to orient the steering wheels, such that the trajectory of the vehicle downstream of the same intersects said element selected as a safe obstacle.
15. The securing system according to claims 13, wherein the control unit includes a calculator applying a pattern recognition software to the images provided by the camera(s).

16. The securing system according to claim 12, wherein the at least one sensor for detecting a parked state of the automobile vehicle include at least one sensor for detecting the activation of a parking brake and wherein the unwanted movement of the vehicle corresponds to an insufficient braking level.

17. An automobile vehicle including at least one axle ensuring the orientation of the vehicle, the least one actuator for modifying the orientation of the steering wheels without the action of the driver and a securing system according to claim 12.

18. A securing method for securing a vehicle parked in a parking area, said vehicle including at least one axle ensuring the orientation of the vehicle, at least one actuator for modifying the orientation of the steering wheels without the action of the driver, the method including the steps of: a) detecting the parked state of the vehicle, b) detecting the slope of the parking area, c) determining the configuration of elements constituting the parking area, d) sorting from the elements constituting the parking area to exclude elements not capable of forming a safe obstacle for the vehicle, e) selecting from said remaining elements, at least one element capable of forming an obstacle for the vehicle, f) determining the orientation of the steering wheels ensuring the decrease of the required braking level and/or ensuring that the trajectory of the vehicle downstream of the same intersects said element selected as an obstacle, g) generating an instruction to the means for modifying the orientation of the steering wheels without the action of the driver, to orient the steering wheels according to the orientation determined in step f).

19. The securing method according to claim 18, wherein step f) compares the angle formed between the slope and the orientation of the steering wheels and determines the movement angle required to reach a maximum angle between the slope and the orientation of the steering wheels.

22. The securing method according to one claim 18, wherein during step a), the activation of the parking brake is detected. 
                                             
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application, are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit”, “means”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hauber; Simon (US Pub. No.: 2011/0199236 A1: hereinafter “Hauber”).

           Consider claim 12:
          Hauber teaches a securing system for securing the parking of an automobile vehicle parked on a parking area (See Hauber, e.g., “…turning at least one steerable wheel of a motor vehicle during parking on a longitudinal inclination of a roadway…activating a parking brake of the motor vehicle, ascertaining the inclination angle of the vehicle inclination that is effected by the longitudinal inclination of a roadway, turning the steerable wheel to achieve a wheel angle as a function of at least one specifiable and/or ascertained parameter…an inclination angle sensor and a steering device of the motor vehicle…” of Abstract, ¶ [0009]-¶ [0012], ¶ [0016], and Figs. 1 elements 1-39, Fig. 2 elements 1-17, and Fig. 3 steps 25-38), said vehicle extending along an axis (See Hauber, e.g., “…a motor vehicle 1, which is supported by wheels 2 on a roadway 3, and is parked, the roadway 3 having a longitudinal roadway inclination 4 by an angle of inclination .alpha. in travel direction 5 of motor vehicle 1…” of ¶ [0021]-¶ [0022], and Figs. 1 elements 1-39, Fig. 2 elements 1-17, and Fig. 3 steps 25-38), the vehicle including at least one axle ensuring the steering of the automobile vehicle (See Hauber, e.g., “…Of the wheels 2, front wheels 7, that is, wheels 2 mounted on a front axle of motor vehicle 1, are steerable wheels 8…” of ¶ [0021]-¶ [0022], and Figs. 1 elements 1-39, Fig. 2 elements 1-17, and Fig. 3 steps 25-38), the wheels equipping said axle being designated as “steering wheels” (See Hauber, e.g., “…wheels 2 mounted on a front axle of motor vehicle 1, are steerable wheels 8…” of ¶ [0021]-¶ [0022], and Figs. 1 elements 1-39, Fig. 2 elements 1-17, and Fig. 3 steps 25-38), and at least one actuator configured to modify the orientation of the steering wheels without the action of the driver (See Hauber, e.g., “…steering assistance system 13 have a direct operation of steering device 11, independent of the action of the unshown driver, and is thus able to effect the turning in of steerable wheels 8, that is independent of a positive activity of the unshown driver…” of ¶ [0021]-¶ [0022], and Figs. 1 elements 1-39, Fig. 2 elements 1-17, and Fig. 3 steps 25-38), the system including a control unit (e.g., the vehicle control system of ¶ [0021]-¶ [0026], Figs. 1 elements 1-39, Fig. 2 elements 1-17, and Fig. 3 steps 25-38), at least one sensor for detecting a parked state of the automobile vehicle (e.g., Steering assistance system 13 supports a parking assistant of ¶ [0021]-¶ [0026], Figs. 1 elements 1-39, Fig. 2 elements 1-17, and Fig. 3 steps 25-38), at least one sensor for detecting the slope of the parking area (e.g., “…checked whether angle of inclination .alpha. exceeds a specified or a specifiable threshold value x, that is, whether there is a certain minimum slope of roadway 3…”of ¶ [0021]-¶ [0026], Figs. 1 elements 1-39, Fig. 2 elements 1-17, and Fig. 3 steps 25-38), at least one sensor for determining the orientation of the steering wheels with respect to the axis of the vehicle (e.g., “…Surroundings recording device 20 acts together with steering assistance system 13 to set a steering angle .gamma., steering angle .gamma. coming about between straight-line roll-away direction 21 of the at least one steerable wheel 8 and a parallel 22 to travel direction 5…”of ¶ [0021]-¶ [0026], Figs. 1 elements 1-39, Fig. 2 elements 1-17, and Fig. 3 steps 25-38), at least one sensor for determining the configuration of elements constituting the parking area (e.g., “…it is taken into account whether there is a distance 24 between motor vehicle 1 and curb 10 or, in the case where there is no curb 10, a distance from a roadway edge or another suitable obstacle. This distance 24 is also relevant, with respect to the first-time hitting of the at least one steerable wheel 8, that is used for preventing rolling away towards a suitable obstacle, that would stop the motion of rolling away…” of ¶ [0021]-¶ [0026], Figs. 1 elements 1-39, Fig. 2 elements 1-17, and Fig. 3 steps 25-38), at least one sorting device for excluding elements not capable of forming a safe obstacle for the vehicle and at least one device for selecting from said remaining elements (e.g., “…it is checked whether a curb 10 is present and, if necessary, its distance d from motor vehicle 1. If no curb is detected, that is, the checking question in step 31 as to the presence of curb 10 is negated, in step 32 the turning of the at least one steerable wheel 8 slantwise to the roadway direction (essentially slantwise to vehicle longitudinal axis 23) is effected, that is, a steering angle .gamma. is set at a sufficiently slanting direction to vehicle longitudinal axis 23…” of ¶ [0021]-¶ [0026], Figs. 1 elements 1-39, Fig. 2 elements 1-17, and Fig. 3 steps 25-38), at least one element capable of forming a safe obstacle for the vehicle (e.g., “…If checking step 31 is affirmed, then in following step 33; the distance, is ascertained of the at least one steerable wheel 8, which is closest to curb 10, and from the wheel diameter of this wheel 8, the height of curb 10 and distance d of curb 10 from steerable wheel 8, optimal steering angle .gamma. is ascertained. The wheel diameter is relevant for the determination of the question as to how easily a curb of a given height is able to be overcome by a vehicle starting to roll, and how steering angle .gamma. is to be set to avoid the rolling over of that curb 10 that is actually found…” of ¶ [0021]-¶ [0026], Figs. 1 elements 1-39, Fig. 2 elements 1-17, and Fig. 3 steps 25-38), the control unit including at least one sensor for determining an orientation of the steering wheels to reduce the required braking level and/or placing the vehicle in a decreased danger configuration in case of an unwanted movement of the vehicle (e.g., “…Distance d of the at least one steerable wheel 8 from curb 10 is relevant for the determination of the question as to how much energy of motion motor vehicle 1 is able to assume when starting to roll at given angle of inclination .alpha., until motor vehicle 1 is stopped by contact of the at least one steerable wheel 8 with curb 10. If the kinetic energy of motor vehicle 1 is high, based on a large angle of inclination .alpha. and a relatively large distance d from curb 10, it is possible, in response to an unfavorable steering angle .gamma., that curb 10 is overcome in an undesired manner, and is rolled over by steerable wheel 8…” of ¶ [0021]-¶ [0026], Figs. 1 elements 1-39, Fig. 2 elements 1-17, and Fig. 3 steps 25-38), and to sending an instruction to the means for modifying the orientation of the steering wheels without the action of the driver, to orient the steering wheels according to the orientation determined by the control unit (e.g., “…steering angle .gamma. should be set in such a way that only as short as possible a rolling path is possible, that is, highly slantwise to travel direction 5 or vehicle longitudinal axis 23. Equally relevant is the determination of distance d between steerable wheel 8 and curb 10 for the ascertainment of steering angle .gamma. that is possible at a given wheel diameter (for if motor vehicle 1 is standing very close to curb 10, a large steering angle .gamma., that is, a highly slantwise setting of steerable wheel 8 with respect to vehicle longitudinal axis 23, is not possible, because steerable wheel 8, at its outer circumference, is already running up against or hitting an edge of curb 10)…” of ¶ [0021]-¶ [0026], Figs. 1 elements 1-39, Fig. 2 elements 1-17, and Fig. 3 steps 25-38), wherein the control unit is configured to orient the steering wheels, such that the trajectory of the vehicle downstream of the same intersects said element selected as a safe obstacle (e.g., “…in the following checking step 37 it is checked whether the calculated steering angle .gamma. has been achieved. If calculated steering angle .gamma. is not yet at hand, the setting of steerable wheel 8 is continued or repeated in a loop branching back after step 35, checking for a force increase, until calculated steering angle .gamma. has been achieved and steerable wheel 8 has the wheel angle that was calculated and is required. If the achieving of steering angle .gamma. is recognized, the method is ended in a final step 38…” of ¶ [0021]-¶ [0026], Figs. 1 elements 1-39, Fig. 2 elements 1-17, and Fig. 3 steps 25-38).

          Consider claim 13:
                   Hauber teaches everything claimed as implemented above in the rejection of claim 12. In addition, Hauber teaches wherein the at least one sensor for determining the configuration of the elements constituting the parking area include at least one object detecting sensor and/or cameras (e.g., “…outer corners 15 sensors 16 are situated, which record surroundings 17 of motor vehicle 1, for example, via radar waves or ultrasonic waves, and transmit the data thus obtained via suitable data connections 18…” of ¶ [0021]-¶ [0026], Figs. 1 elements 1-39, Fig. 2 elements 1-17, and Fig. 3 steps 25-38).

          Consider claim 14:
                   Hauber teaches everything claimed as implemented above in the rejection of claim 13. In addition, Hauber teaches wherein the object detecting sensor(s) include(s) a radar and/or a sonar (e.g., “…outer corners 15 sensors 16 are situated, which record surroundings 17 of motor vehicle 1, for example, via radar waves or ultrasonic waves, and transmit the data thus obtained via suitable data connections 18…” of ¶ [0021]-¶ [0026], Figs. 1 elements 1-39, Fig. 2 elements 1-17, and Fig. 3 steps 25-38).

          Consider claim 15:
                   Hauber teaches everything claimed as implemented above in the rejection of claim 13. In addition, Hauber teaches wherein the control unit includes a calculator applying a pattern recognition software to the images provided by the camera(s) (e.g., “…outer corners 15 sensors 16 are situated, which record surroundings 17 of motor vehicle 1…” of ¶ [0021]-¶ [0026], Figs. 1 elements 1-39, Fig. 2 elements 1-17, and Fig. 3 steps 25-38).

          Consider claim 16:
                   Hauber teaches everything claimed as implemented above in the rejection of claim 12. In addition, Hauber teaches wherein the at least one sensor for detecting a parked state of the automobile vehicle include at least one sensor for detecting the activation of a parking brake (e.g., “…the activation of the parking brake of motor vehicle 1…” of ¶ [0021]-¶ [0026], Figs. 1 elements 1-39, Fig. 2 elements 1-17, and Fig. 3 steps 25-38) and wherein the unwanted movement of the vehicle corresponds to an insufficient braking level (e.g., “…steering angle .gamma. should be set in such a way that only as short as possible a rolling path is possible, that is, highly slantwise to travel direction 5 or vehicle longitudinal axis 23…” of ¶ [0021]-¶ [0026], Figs. 1 elements 1-39, Fig. 2 elements 1-17, and Fig. 3 steps 25-38).

          Consider claim 17:
                   Hauber teaches everything claimed as implemented above in the rejection of claim 12. In addition, claim 17 is analyzed, and thus rejected with respect to the reasons, analysis as implemented in the rejection of claim 12.

          Consider claim 18:
                   Claim 18 is analyzed, and thus rejected with respect to the reasons, analysis as implemented in the rejection of claim 12. 

          Consider claim 19:
                   Hauber teaches everything claimed as implemented above in the rejection of claim 18. In addition, Hauber teaches wherein step f) compares the angle formed between the slope and the orientation of the steering wheels and determines the movement angle required to reach a maximum angle between the slope and the orientation of the steering wheels (e.g., “…how steering angle .gamma. is to be set to avoid the rolling over of that curb 10 that is actually found. Distance d of the at least one steerable wheel 8 from curb 10 is relevant for the determination of the question as to how much energy of motion motor vehicle 1 is able to assume when starting to roll at given angle of inclination .alpha., until motor vehicle 1 is stopped by contact of the at least one steerable wheel 8 with curb 10…” of ¶ [0021]-¶ [0026], Figs. 1 elements 1-39, Fig. 2 elements 1-17, and Fig. 3 steps 25-38).

          Consider claim 20:
                   Hauber teaches everything claimed as implemented above in the rejection of claim 18. In addition, Hauber teaches wherein, the parking area being bordered on one side by a traffic lane and on another side by a traffic-free area , if during step e) no element is selected (e.g., “…it is checked whether a curb 10 is present and, if necessary, its distance d from motor vehicle 1. If no curb is detected, that is, the checking question in step 31 as to the presence of curb 10 is negated, in step 32 the turning of the at least one steerable wheel 8 slantwise to the roadway direction (essentially slantwise to vehicle longitudinal axis 23) is effected, that is, a steering angle .gamma. is set at a sufficiently slanting direction to vehicle longitudinal axis 23…” of ¶ [0021]-¶ [0026], Figs. 1 elements 1-39, Fig. 2 elements 1-17, and Fig. 3 steps 25-38), during step f) an instruction is generated to the at least one actuator for modifying the orientation of the steering wheels without the action of the driver, to orient the steering wheels such that the trajectory of the vehicle downstream of the same is oriented to the traffic-free lane (e.g., “…it is checked whether a curb 10 is present and, if necessary, its distance d from motor vehicle 1. If no curb is detected, that is, the checking question in step 31 as to the presence of curb 10 is negated…” of ¶ [0021]-¶ [0026], Figs. 1 elements 1-39, Fig. 2 elements 1-17, and Fig. 3 steps 25-38).

          Consider claim 21:
                   Hauber teaches everything claimed as implemented above in the rejection of claim 18. In addition, Hauber teaches including determining the orientation of said vehicle with respect to the slope and, during step c) of determining the elements of the parking area only downstream of the vehicle (e.g., “…how steering angle .gamma. is to be set to avoid the rolling over of that curb 10 that is actually found. Distance d of the at least one steerable wheel 8 from curb 10 is relevant for the determination of the question as to how much energy of motion motor vehicle 1 is able to assume when starting to roll at given angle of inclination .alpha., until motor vehicle 1 is stopped by contact of the at least one steerable wheel 8 with curb 10…” of ¶ [0021]-¶ [0026], Figs. 1 elements 1-39, Fig. 2 elements 1-17, and Fig. 3 steps 25-38).

          Consider claim 22:
                   Hauber teaches everything claimed as implemented above in the rejection of claim 18. In addition, Hauber teaches wherein during step a), the activation of the parking brake is detected (e.g., “…the activation of the parking brake of motor vehicle 1…” of ¶ [0021]-¶ [0026], Figs. 1 elements 1-39, Fig. 2 elements 1-17, and Fig. 3 steps 25-38).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Nefey et al. (US Pub. No.: 2011/0276225 A1) teaches “A system and method for automatically angularly positioning wheels of an automotive vehicle after parking. The system disclosed here includes a power-assisted steering system coupled to the wheels. Further, the system includes a controller, coupled to the steering system, which is configured to automatically position the wheels in a desired direction, based on a determination that the vehicle is parked.”

          Nakatsuka et al. (US Pub. No.: 2017/0113694 A1) teaches “A road-condition determining unit determines the condition of a travelling road on which a vehicle is travelling. When a predetermined condition is satisfied, a stopping controller operates a braking mechanism to perform an automatic stop process of stopping the vehicle, and uses a steering mechanism to change the orientation of steered wheels of the vehicle in accordance with the condition of the travelling road which is determined by the road-condition determining unit when the automatic stop process is to end.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667